
	

113 S2435 IS: Federal Firefighter Flexibility and Fairness Act
U.S. Senate
2014-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2435
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2014
			Mr. Begich introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To amend section 5542 of title 5, United States Code, to provide that any hours worked by Federal
			 firefighters under a qualified trade-of-time arrangement shall be excluded
			 for purposes of determinations relating to overtime pay.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Federal Firefighter Flexibility and
			 Fairness Act.
		
			2.
			Treatment of hours
			 worked under a qualified trade-of-time arrangement
			Section
			 5542 of title 5, United States Code, is amended by adding at the end the
			 following:
			
				
					(g)
					(1)
						Notwithstanding any
				other provision of this section, any hours worked by a firefighter
			 under a
				qualified trade-of-time arrangement shall be disregarded for
			 purposes of any
				determination relating to eligibility for, or the amount of, any
			 overtime pay
				under this section.
					
						(2)
						For purposes of this subsection—
						
							(A)
							the term qualified trade-of-time
				arrangement means an arrangement under which 2 firefighters who are
				employed by the same agency agree, solely at the option of the
			 firefighters and with
			 the approval
				of the agency employing the firefighters, to substitute for one
			 another during
			 scheduled work
				hours in the performance of work in the same capacity; and
						
							(B)
							the term firefighter means—
							
								(i)
								a firefighter, as defined in section 8331(21); and
							
								(ii)
								a firefighter, as defined in section 8401(14).
							.
		
